oOo OH NH HN FP W YN

No bo bd N ie) bo bo N — — — ev —_ —_ — — — —
oN DN OH BP WY NO KH CO OO Bn KH vA FP WW NY YF O&O

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

STEVEN GILMORE, | Case No.: 20-cv-2230-WQH-RBM

Petitioner,
ORDER:

Vz~.
| (1) GRANTING PETITIONER’S
RICK HILL, Warden, MOTION FOR COPIES; AND
oe Respondent. |
(2) DIRECTING THE CLERK OF
COURT TO MAIL COPIES TO

PETITIONER

 

 

 

 

[Doc. 20]

Petitioner, a state prisoner proceeding pro se and in forma pauperis, has filed a
Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. (Docs. 1, 8.) Thereafter,
Petitioner filed a motion for stay pursuant to Rhines v. Weber, 544 U.S. 269 (2005) or Kelly
v. Small, 315 F.3d 1063 (9th Cir. 2003). (Doc. 13.) On March 10, 2021, Respondent Rick
Hill (“Respondent”), Warden of Folsom State Prison, filed a response in opposition to
Petitioner’s motion for stay, along with a notice of lodgment of the state court record.
(Does. 17-18.) On June 8, 2021, nunc pro tunc, Petitioner filed a motion alleging he has
not received any opposition briefing from Respondent on his motion for stay. (Doc. 20.)
The undersigned construes the June 8, 2021 motion as a request for copies of the following:

1
20-cv-2230 WQH-RBM

 
NO NO NO NO NY NY NV WV NO He FF HF Ee EF RP OE ORE
ON DR UA BP WO NH KH CDT OBO OHA HD A FP WD NY KF CO

Do ON DN FF Ww NY

 

 

(1) an updated summary docket; (2) Respondent’s brief in opposition to Petitioner’s motion
for stay (Doc. 17); and (3) Respondent’s notice of lodgment of the state court record (Doc.
18). .

Upon due consideration, and good cause appearing, the Court GRANTS Petitioner’s
motion. The Clerk of Court is DIRECTED to mail copies of the following documents to
Petitioner: (1) the docket sheet with summary text next to each filing; (2) Respondent’s
brief in opposition to Petitioner’s motion for stay and abeyance (Doc. 17); and (3)
Respondent’s notice of lodgment of the state court record (Doc. 18). |

IT IS SO ORDERED.

Dated: June 18, 2021

Kee —ty a
HON, RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

 

| Petitioner also renewed his motion for stay and abeyance (Doc. 13) in the June 8, 2021 motion (Doc.
20), but this Order makes no ruling as to Petitioner’s motion for stay and abeyance.

2

20-cv-2230 WQH-RBM

 
